Case: 18-13921   Date Filed: 01/28/2020   Page: 1 of 7




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13921
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-20963-DPG



M.D. ROBERT JOSEPH SARHAN,

                                                           Plaintiff-Appellant,

                                   versus

MIAMI DADE COLLEGE,
THE BOARD OF TRUSTEES MIAMI DADE COLLEGE,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 28, 2020)

Before WILSON, ANDERSON, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-13921     Date Filed: 01/28/2020    Page: 2 of 7


      Robert Sarhan, an adjunct professor at Miami-Dade College, filed several

complaints in the underlying case against the College’s Board of Trustees, alleging

violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§ 2000e-2(a). Each of Sarhan’s complaints was dismissed by the district court as a

shotgun pleading. Now, proceeding pro se, he ostensibly appeals the district

court’s order dismissing his fourth amended complaint with prejudice as a shotgun

pleading and makes a series of unrelated arguments regarding the discovery that

was permitted in this case. We affirm. Sarhan’s arguments concerning discovery

lack merit and he has abandoned the shotgun-pleading issue—but even if we

proceeded to consider this argument on the merits, we conclude that the district

court did not abuse its discretion in dismissing his complaint as a shotgun pleading.

      On March 16, 2016, Sarhan filed a complaint against Miami-Dade College,

his employer, alleging that the College had engaged in racially discriminatory

hiring practices by preferentially hiring Hispanic applicants for its physician-

assistant program. The College moved to dismiss the complaint for failure to state

a claim. Sarhan filed an amended complaint, which ostensibly contained four

counts—each of which mechanically incorporated and re-alleged the allegations of

all previous counts. The College again moved to dismiss Sarhan’s complaint for

failure to state a claim. The district court granted the College’s motion without




                                          2
              Case: 18-13921      Date Filed: 01/28/2020   Page: 3 of 7


prejudice, informing Sarhan that he had filed a shotgun pleading, explaining what a

shotgun pleading was, and ordering him to file a second amended complaint.

      Sarhan’s second amended complaint proved no better—again, each of his

counts incorporated and realleged the allegations of previous complaints. The

College again moved to dismiss his complaint, and he filed a third amended

complaint, which was no different. The College again moved to dismiss Sarhan’s

complaint. In opposition to the College’s motion, he did not rebut the argument

that his complaint was a shotgun pleading, instead arguing that his pro se

complaint should be liberally construed and that Rule 8 of the Federal Rules of

Civil Procedure only required a “short and plain statement of the claim.” The

district court granted the College’s motion to dismiss, but without prejudice. It

again advised Sarhan of his complaint’s infirmities and informed him that failure to

comply with the Federal Rules of Civil Procedure or the court’s orders would result

in dismissal without prejudice.

      Accordingly, Sarhan filed a fourth amended complaint. Once again, it

contained counts that incorporated and re-alleged the counts that came before

them. The College moved to dismiss the complaint. Sarhan argued that the

College’s response to his discovery requests had been insufficient, and that without

adequate responses, he could not file a complaint that complied with the court’s

requirements. The district court granted the motion with prejudice. It explained



                                          3
              Case: 18-13921     Date Filed: 01/28/2020    Page: 4 of 7


that it had twice explained to Sarhan the issue with his complaints and warned him

that his noncompliance would result in dismissal. The court concluded that

Sarhan’s fourth amended complaint was also a shotgun pleading—though he had

potentially stated a prima facie claim, the shotgun nature of his complaint had

failed to give adequate notice of the claims and the grounds on which they rested.

Sarhan timely appealed to us.

      We review the dismissal of a complaint as a shotgun pleading for abuse of

discretion. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294 (11th Cir. 2018).

We also review the district court’s dismissal of a complaint for failure to comply

with the rules of the court for abuse of discretion. Betty K Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). Though we liberally construe

pleadings from pro se litigants, that a litigant opts to represent themselves pro se

does not excuse their noncompliance with procedural rules. Albra v. Advan, Inc.,

490 F.3d 826, 829 (11th Cir. 2007). As is the case for represented parties, if a pro

se party fails to brief an issue on appeal, it is deemed abandoned. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2009). To avoid abandonment, parties must

plainly and prominently identify the issues or claims that they seek to raise on

appeal. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).

      Shotgun pleadings violate Fed. R. Civ. P. 8’s requirement that a complaint

contain a short and plain statement of the claim, and courts in this Circuit “have



                                           4
              Case: 18-13921      Date Filed: 01/28/2020   Page: 5 of 7


little tolerance for shotgun pleadings.” Vibe Micro, 878 F.3d at 1294–95. Shotgun

pleadings include complaints that: (1) “contain multiple counts where each count

adopts the allegations of all preceding counts”; (2) do not re-allege all the

proceeding counts but are “replete with conclusory, vague, and immaterial facts not

obviously connected to any particular cause of action”; (3) do not separate each

cause of action or claim for relief into separate counts; or (4) in a multi-defendant

action, contain counts that present a claim for relief without specifying which

defendants the claim is brought against. Weiland v. Palm Beach Cty. Sheriff’s

Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015).

      District courts have the inherent authority to dismiss a complaint on

shotgun-pleading grounds. Vibe Micro, 878 F.3d at 1295. However, district courts

must first sua sponte allow litigants one chance to remedy those deficiencies. Id.

If “the plaintiff fails to comply with the court’s order—by filing a repleader with

the same deficiency—the court should strike his pleading or, depending on the

circumstances, dismiss his case and consider the imposition of monetary

sanctions.” Id. (quotation omitted).

      “[D]ismissal upon disregard of an order, especially where the litigant has

been forewarned, generally is not an abuse of discretion.” Moon v. Newsome, 863
F.2d 835, 837 (11th Cir. 1989) (addressing a dismissal for failure to comply with a

discovery order). Dismissal with prejudice may be imposed where “(1) a party



                                           5
                 Case: 18-13921       Date Filed: 01/28/2020        Page: 6 of 7


engages in a clear pattern of delay or willful contempt (contumacious conduct);

and (2) the district court specifically finds that lesser sanctions would not suffice.”

Betty K Agencies, 432 F.3d at 1338 (quotation marks omitted). A finding that

lesser sanctions would not suffice may be implicit in the court’s order. See Goforth

v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985).

       In this case, we conclude that Sarhan has abandoned the main issue of this

appeal—that is, whether his fourth amended complaint was a shotgun pleading.

Though he ostensibly appealed from the district court’s dismissal of his complaint

as a shotgun pleading, his arguments on appeal focus on a series of claims

regarding the discovery that took place in this case. 1 As we understand Sarhan’s

argument, it is essentially the argument he made in opposition to the College’s

motion to dismiss his fourth amended complaint—that the College had not

complied with his discovery requests and that he was unable to draft a complaint

that complied with the district court’s orders because of these discovery violations.

We note that, even if we agreed with Sarhan that the College committed discovery

failures, such failures do not otherwise cure or excuse a shotgun pleading.2



       1
       To that effect, he moves us to strike the College’s response brief for its alleged failure to
comply with his discovery requests. We DENY Sarhan’s motion.
       2
         Rather than file deficient complaints, if Sarhan was concerned about the College’s
responses to his discovery requests, the appropriate course of action would have been to seek an
order from the district court to compel discovery from the College. Fed. R. Civ. P. 37(a).



                                                 6
                Case: 18-13921      Date Filed: 01/28/2020      Page: 7 of 7


Moreover, the problem with his complaint was that he structured it as a shotgun

pleading—not that his allegations were insufficient—so it is unlikely that

discovery would have helped him. In any event, motions to dismiss based on

challenges to the face of the complaint are resolved before discovery. Chudasama

v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997).

       Even if Sarhan had not abandoned the issue on appeal, however, we

conclude that the district court did not abuse its discretion in dismissing his

complaint as a shotgun pleading. It is clear from the record that Sarhan’s fourth

amended complaint was a shotgun pleading3 and that he proved obstinate to

reforming it, or any of his other amended complaints, in a manner that complied

with both the Rules of Civil Procedure and the district court’s orders. The district

court provided him with ample warning of his complaints’ deficiencies and

repeatedly gave him the opportunity to address the deficiencies. He chose not to

do so. Accordingly, the district court did not abuse its discretion in dismissing the

fourth amended complaint with prejudice.

       AFFIRMED.




       3
          The counts in Sarhan’s fourth amended complaint incorporated and realleged all of the
preceding paragraphs, including the ones that were part of preceding counts. This is the very
definition of a shotgun pleading.


                                              7